COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Daniel S. Duncan & Travis A. Bryan v. Educap, Inc.

Appellate case number:    01-19-00023-CV

Trial court case number: 1091932

Trial court:              County Civil Court at Law No. 4 of Harris County

Date motion filed:        September 28, 2020

Party filing motion:      Appellants


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Justices Keyes, Goodman, and Countiss.

Date: December 31, 2020